Citation Nr: 0839013	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for parapsoriasis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The veteran is seeking entitlement to an increased evaluation 
for parapsoriasis, currently evaluated as 30 percent 
disabling.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached.  38 C.F.R. § 19.29(b) (2008).  Although the RO 
issued a statement of the case in April 2005 with regard to 
the denial of the veteran's claim for entitlement to an 
increased evaluation for parapsoriasis, the statement of the 
case did not provide the veteran with the "applicable laws 
and regulations" pertaining to his claim.  The veteran's 
parapsoriasis has been rated as 30 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7822, which specifically 
applies to "large or small plaque parapsoriasis."  However, 
the April 2005 statement of the case only provided the 
veteran with the rating criteria for psoriasis under 
38 C.F.R. § 4.118, Diagnostic Code 7816.  Although similar, 
the rating criteria under Diagnostic Code 7816 and Diagnostic 
Code 7822 are different.  Accordingly, remand is required so 
that the veteran may be provided with the appropriate laws 
and regulations which are applicable to his claim for an 
increased evaluation for parapsoriasis.  See 38 C.F.R. § 
19.31(b)(2) (2008).

Further, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  Under the circumstances of this case, the 
Board concludes that additional notice pursuant to Vazquez-
Flores v. Peake is required for the veteran's increased 
compensation claim. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.  The RO must also 
provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, the RO must issue a 
supplemental statement of the case to 
provide the pertinent laws and regulations 
relevant to the veteran's claim for an 
evaluation in excess of 30 percent for his 
service-connected parapsoriasis.  See 38 
C.F.R. § 19.31 (2008).  Specifically, the 
RO must provide the veteran with the 
rating criteria under which his 
parapsoriasis is rated, which is 38 C.F.R. 
§ 4.118, Diagnostic Code 7822, and 
readjudicate the veteran's claim under 
that diagnostic code.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




